                  Case 21-10527-JTD   Doc 2   Filed 03/08/21   Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                             )             Chapter 11
                                   )
CARBONLITE HOLDINGS LLC,           )             Case No. 21-10527 (___)
                                   )
                     Debtor.       )
                                   )
In re:                             )             Chapter 11
                                   )
CARBONLITE INDUSTRIES LLC,         )             Case No. 21-10528 (___)
                                   )
                     Debtor.       )
                                   )
In re:                             )             Chapter 11
                                   )
CARBONLITE P HOLDINGS LLC,         )             Case No. 21-10529 (___)
                                   )
                     Debtor.       )
                                   )
In re:                             )             Chapter 11
                                   )
CARBONLITE P LLC,                  )             Case No. 21-10531 (___)
                                   )
                     Debtor.       )
                                   )
In re:                             )             Chapter 11
                                   )
CARBONLITE PI HOLDINGS LLC,        )             Case No. 21-10532 (___)
                                   )
                     Debtor.       )
                                   )
In re:                             )             Chapter 11
                                   )
CARBONLITE PINNPACK LLC,           )             Case No. 21-10533 (___)
                                   )
                     Debtor.       )
                                   )
In re:                             )             Chapter 11
                                   )
CARBONLITE RECYCLING HOLDINGS LLC, )             Case No. 21-10534 (___)
                                   )
                     Debtor.       )
                                   )




DOCS_LA:335885.4 13044/001
                  Case 21-10527-JTD      Doc 2    Filed 03/08/21     Page 2 of 8




In re:                                             )   Chapter 11
                                                   )
CARBONLITE RECYCLING LLC,                          )   Case No. 21-10535 (___)
                                                   )
                              Debtor.              )
                                                   )
In re:                                             )   Chapter 11
                                                   )
CARBONLITE SUB-HOLDINGS, LLC,                      )   Case No. 21-10536 (___)
                                                   )
                              Debtor.              )
                                                   )
In re:                                             )   Chapter 11
                                                   )
PINNPACK P, LLC,                                   )   Case No. 21-10537 (___)
                                                   )
                              Debtor.              )
                                                   )
In re:                                             )   Chapter 11
                                                   )
PINNPACK PACKAGING LLC,                            )   Case No. 21-10538 (___)
                                                   )
                              Debtor.              )
                                                   )

    DEBTORS’ MOTION FOR ORDER DIRECTING JOINT ADMINISTRATION
    OF RELATED CHAPTER 11 CASES FOR PROCEDURAL PURPOSES ONLY

                 The above-captioned debtors and debtors in possession (collectively, the

“Debtors”), hereby move (the “Motion”) the Court for the entry of an order, substantially in the

form attached hereto as Exhibit A, pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and Rule 1015-1 of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware (“Local

Rules”), authorizing and directing the joint administration of the Debtors’ related chapter 11

cases for procedural purposes only. In support of this Motion, the Debtors state as follows:




                                                  2
DOCS_LA:335885.4 13044/001
                  Case 21-10527-JTD            Doc 2    Filed 03/08/21     Page 3 of 8




                                           Jurisdiction and Venue

                 1.          The United States Bankruptcy Court for the District of Delaware (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2), and the Debtors confirm their consent pursuant to Local Rule 9013-1(f) to

the entry of a final order by the Court in connection with this Motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

                 2.          Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                 3.          The statutory predicates for the relief requested herein are section 105(a)

of title 11 of the United States Code (the “Bankruptcy Code”), Bankruptcy Rule 1015(b), and

Local Rule 1015-1.

                                                Background

                 4.          On the date hereof (the “Petition Date”), each Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their

businesses and managing their properties as debtors in possession pursuant to sections 1107(a)

and 1108 of the Bankruptcy Code. No request for the appointment of a trustee or examiner has

been made in these chapter 11 cases, and no committees have been appointed or designated.

                 5.          The Debtors are on the forefront of processing post-consumer recycled

polyethylene terephthalate (“rPET”) plastic products and producing high-quality rPET and



                                                        3
DOCS_LA:335885.4 13044/001
                  Case 21-10527-JTD           Doc 2    Filed 03/08/21     Page 4 of 8




polyethylene terephthalate (“PET”) beverage and food packaging products. As of the Petition

Date, the Debtors operate two facilities at which they process PET bottles and flake into rPET

pellets, which are later incorporated into other products and packaging, and are scheduled to

begin operations at a third processing facility in April 2021. The Debtors also operate PinnPack,

which processes the rPET and PET into high-quality thermoformed packaging and similar

products, which the Debtors sell to customers including restaurants and grocery stores. A

detailed description of the Debtors’ business and facts precipitating the filing of the Debtors’

chapter 11 proceedings are set forth in the Declaration of Brian Weiss in Support of Debtors’

Chapter 11 Petitions and First Day Relief (the “First Day Declaration”), incorporated herein by

reference.1

                                              Relief Requested

                 6.          By this Motion, the Debtors seek entry of an order directing the joint

administration of their chapter 11 cases and the consolidation thereof for procedural purposes

only. The Debtors also request that the caption of their chapter 11 cases be modified to reflect

their joint administration as follows:


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                      )
In re:                                                ) Chapter 11
                                                      )
CARBONLITE HOLDINGS LLC, et al.,1                     ) Case No. 21-10527 (___)
                                                      )
                                   Debtors.           ) (Jointly Administered)


1
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the First Day
Declaration.

                                                      4
DOCS_LA:335885.4 13044/001
                    Case 21-10527-JTD              Doc 2      Filed 03/08/21         Page 5 of 8



1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
    CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
    CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
    Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
    Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters
    is 10250 Constellation Blvd., Los Angeles, CA 90067.

                   7.        In addition, the Debtors request that the Court direct the Clerk of this

Court (the “Clerk”) to make a notation substantially similar to the following on the docket of

each Debtor:

                   An order (the “Joint Administration Order”) has been entered in
                   this case directing the joint administration of the chapter 11 cases
                   listed below for procedural purposes only. The docket in Case No.
                   21-10527 (___) should be consulted for all matters affecting this
                   case. The following chapter 11 cases are jointly administered
                   pursuant to the Joint Administration Order: CarbonLite Holdings
                   LLC Case No. (21-10527); CarbonLite Industries LLC Case No.
                   (21-10528); CarbonLite P Holdings LLC Case No. (21-10529);
                   CarbonLite P LLC Case No. (21-10531); CarbonLite PI Holdings
                   LLC Case No. (21-10532); CarbonLite Pinnpack LLC Case No.
                   (21-10533); CarbonLite Recycling Holdings LLC Case No. (21-
                   10534); CarbonLite Recycling LLC Case No. (21-10535);
                   CarbonLite Sub-Holdings, LLC Case No. (21-10536); Pinnpack P,
                   LLC Case No. (21-10537); and Pinnpack Packaging LLC Case No.
                   (21-10538).

                   8.        Finally, the Debtors request that the Court permit use of a combined

service list and correspondingly combined notices.

                                                  Basis For Relief

                   9.        Bankruptcy Rule 1015(b) provides, in relevant part, that “[i]f . . . two or

more petitions are pending in the same court by or against . . . a debtor and an affiliate, the court

may order a joint administration of the estates.” Fed. R. Bankr. P. 1015(b). The Debtors are

“affiliates” of each other as that term is defined in section 101(2) of the Bankruptcy Code, as

CarbonLite Holdings LLC directly or indirectly owns 100% of the stock or membership interests

in, or otherwise controls, the other Debtors. 11 U.S.C. § 101(2). Further, the Debtors comprise a

                                                              5
DOCS_LA:335885.4 13044/001
                  Case 21-10527-JTD           Doc 2   Filed 03/08/21    Page 6 of 8




single business with highly integrated operations that rely on an interconnected network of

suppliers, vendors and customers. Thus, this Court is authorized to consolidate the Debtors’

cases for procedural purposes.

                 10.         Local Rule 1015-1 provides additional authority for the Court to order

joint administration of these chapter 11 cases:

                 An order of joint administration may be entered, without notice
                 and an opportunity for hearing, upon the filing of a motion for joint
                 administration pursuant to Fed. R. Bankr. P. 1015, supported by an
                 affidavit, declaration or verification, which establishes that the
                 joint administration of two or more cases pending in the Court
                 under title 11 is warranted and will ease the administrative burden
                 for the Court and the parties. An order of joint administration
                 entered in accordance with this Local Rule may be reconsidered
                 upon motion of any party in interest at any time. An order of joint
                 administration under this Local Rule is for procedural purposes
                 only and shall not cause a “substantive” consolidation of the
                 respective debtors’ estates.

Del. Bankr. L.R. 1015-1.

                 11.         The First Day Declaration establishes that joint administration of the

Debtors’ cases is warranted because it will ease the administrative burden on the Court and all

parties in interest. Joint administration of the Debtors’ cases will eliminate the need for duplicate

pleadings, notices, and orders on each of the respective dockets and will save the Court, the

Debtors, and other parties in interest substantial time and expense when preparing and filing such

documents. Further, joint administration will protect parties in interest by ensuring that they will

be apprised of the various motions filed with the Court with respect to each of the Debtors’

cases. Therefore, joint administration of the Debtors’ cases is appropriate under Bankruptcy

Rule 1015(b) and Local Rule 1015-1.



                                                      6
DOCS_LA:335885.4 13044/001
                  Case 21-10527-JTD            Doc 2    Filed 03/08/21    Page 7 of 8




                 12.         Joint administration will not adversely affect the Debtors’ respective

constituencies because this Motion seeks only administrative, not substantive consolidation of

the Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead,

parties in interest will benefit from the cost reductions associated with the joint administration of

these chapter 11 cases. Accordingly, the Debtors submit that the joint administration of these

chapter 11 cases is in the best interests of their estates, their creditors, and all other parties in

interest.

                 13.         Finally, the Debtors submit that use of the simplified caption, without

reference to the Debtors’ full tax identification numbers, addresses, and previous names will

eliminate cumbersome and confusing procedures and ensure uniformity of pleading

identification. Other case-specific information will be listed in the petitions for the respective

Debtors, and such petitions are publicly available and will be provided by the Debtors upon

request. Therefore, the Debtors submit the policies behind the requirements of section 342(c)(1)

of the Bankruptcy Code and Bankruptcy Rules 1005 and 2002(n) have been fully satisfied.

                                            No Previous Request

                 14.         No previous motion or application for the relief sought herein has been

made to this or any other court.

                                                   Notice

                 15.         Notice of this Motion shall be given to the following parties or, in lieu

thereof, to their counsel, if known: (a) the Office of the United States Trustee for the District of

Delaware; (b) counsel to the DIP Term Agent, DIP Term Lenders, and Prepetition Term Secured



                                                       7
DOCS_LA:335885.4 13044/001
                  Case 21-10527-JTD        Doc 2     Filed 03/08/21      Page 8 of 8




Parties; (c) counsel to the DIP ABL Lender and Prepetition ABL Secured Parties (d) counsel to

the TX/PA DIP Agents and Prepetition Trustees; (e) the Debtors’ forty largest unsecured

creditors on a consolidated basis; and (f) all parties entitled to notice pursuant to Local Rule

9013-1(m)(iii). As the Motion is seeking “first day” relief, within two business days after the

hearing on the Motion, the Debtors will serve copies of the Motion and any order entered

respecting the Motion as required by Local Rule 9013-1(m)(iv). The Debtors submit that, in

light of the nature of the relief requested, no other or further notice need be given.

                 WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the form attached hereto as Exhibit A: (a) authorizing the joint administration of

the Debtors’ cases for procedural purposes only, (b) directing the Clerk to make the docket

entries set forth herein, and (c) granting such other and further relief as is proper.

Dated: March 8, 2021                           PACHULSKI STANG ZIEHL & JONES LLP

                                               /s/ James E. O’Neill
                                               Richard M. Pachulski (CA Bar No. 90073)
                                               Gabriel I. Glazer (CA Bar No. 246384)
                                               James E. O’Neill (DE Bar No. 4042)
                                               Steven W. Golden (NY Bar No. 5374152)
                                               919 N. Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, DE 19899 (Courier 19801)
                                               Tel: (302) 652-4100
                                               Fax: (302) 652-4400
                                               Email: rpachulski@pszjlaw.com
                                                      gglazer@pszjlaw.com
                                                      joneill@pszjlaw.com
                                                      sgolden@pszjlaw.com

                                               Proposed Attorneys for Debtors and Debtors in
                                               Possession




                                                     8
DOCS_LA:335885.4 13044/001
